 1 VIRNA L. SANTOS, SBN 150017
   Santos Law Group
 2 1225 E. Divisadero Street
   Fresno, California 93721
 3 Telephone: (559) 500-3900
 4 Facsimile: (559) 500-3902
   E-Mail: vsantos@santoslg.com
 5
   Attorney for Defendant Saul Morales
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11       UNITED STATES OF AMERICA,                      Case No. 1:14-CR-00226-03 DAD
12
                                   Plaintiff,
13                                                      ORDER RE: DEFENDANT LEONOR
                          v.                            SARABIA-RAMIREZ’S REQUEST FOR
14                                                      LEAVE TO FILE DOCUMENTS UNDER
                                                        SEAL
15 LEONOR SARABIA-RAMIREZ,
16                                Defendant.
17
18           This matter is before the Court on the request of defendant Saul Morales to file under seal:
19
             1. Defendant Leonor Sarabia-Ramirez’s Medical Records from the Bureau of Prisons
20              (Exhibit 2a).
21           Based on the sensitive medical issues contained in the confidential medical information
22 contained in this exhibit, it is appropriate that it be filed under seal. Accordingly, the defendant's
23 sealing request is GRANTED. Defendant's motion and exhibits shall be filed under seal.
24
     IT IS SO ORDERED.
25
26        Dated:   June 21, 2021
                                                        UNITED STATES DISTRICT JUDGE
27
28


     [
